Citation Nr: 0332844	
Decision Date: 11/24/03    Archive Date: 12/01/03

DOCKET NO.  02-17 847A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Kenneth Carpenter, Attorney at 
Law


ATTORNEY FOR THE BOARD

Michelle L. Kane, Senior Counsel



INTRODUCTION

The appellant had active military service from July to 
October 1969.

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal from a June 2001 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Louis, Missouri, which denied the above claim.

In reviewing the file, the Board notes that the appellant was 
previously denied service connection for a psychiatric 
disorder other than PTSD by the Board in a February 1983 
decision.  An October 1995 rating decision then found new and 
material evidence had not been received to reopen this claim.  
The claim for service connection for PTSD has properly been 
considered on a de novo basis, since it is, in many ways, 
separate from a claim for service connection for any other 
psychiatric disorder and requires consideration of 
regulations specific to PTSD claims.  However, from the 
attorney's arguments referencing incurrence of a chronic 
psychiatric disorder during service, it is not clear whether 
the attorney or appellant wishes to file a claim to reopen 
the previously denied claim for service connection for a 
psychiatric disorder other than PTSD.  This matter is 
REFERRED for clarification.


REMAND

The Board concludes VA has a further duty to assist the 
appellant in developing this claim because the record shows 
there are considerable VA and private medical records 
outstanding, as well as records from the Social Security 
Administration (SSA).  It is not known whether these records 
would provide the evidence that is missing in this case, but 
the records must be obtained since VA is on notice that they 
exist and they are potentially relevant.  A review of the 
appellant's statements, including those provided at a 1982 
personal hearing, the medical records in the file, and his 
formal VA applications for compensation indicate the 
following outstanding records:
?	Hospitalization records from General Hospital in Kansas 
City, Kansas, for hospitalization before service in 
1967, within the first post-service year, and then in 
the mid 1970s;
?	Treatment records from the Vet House in Madison, 
Wisconsin, dated in the 1980s;
?	Treatment and hospitalization records from the VA 
facilities in Madison and Kansas City, Kansas, dated 
from 1969 to the present; and
?	Records from the Social Security Administration for 
receipt of disability benefits since approximately 1994.

In addition, the appellant's attorney argues this claim 
should be remanded because the RO failed to comply with the 
duty-to-notify and duty-to-assist provisions enacted by the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (the VCAA) [codified as amended at 
38 U.S.C. §§ 5102, 5103, 5103A, 5107 (West 2002)].   The 
appellant's attorney also alleges a due process violation in 
that the statement of the case (SOC) provided in October 2002 
was incomplete.  The attorney is correct that citation to 
either the VCAA statutes or the Department's regulations 
implementing the VCAA was not provided.  After development is 
completed in this case, the supplemental statement of the 
case (SSOC) should provide such citation to ensure the 
appellant has had adequate notice of the laws and regulations 
pertinent to this claim.

Accordingly, the case is REMANDED for the following actions:  

1.  Review the claims file and ensure 
that all notification and development 
action required by the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000), is completed 
with respect to the claim.  
2.  Ask the appellant to complete release 
forms authorizing VA to request his 
treatment records from: 
?	General Hospital in Kansas City, 
Kansas, for hospitalization before 
service in 1967, 1969-1970, and then 
in the mid 1970s;
?	The Vet House in Madison, Wisconsin, 
for treatment in the 1980s; and
?	Any other private medical facility 
where he has received psychiatric 
treatment since his separation from 
service.

These medical records should then be 
requested, and the request should specify 
that actual treatment records, as opposed 
to summaries, are needed.  All efforts to 
obtain these records, including follow-up 
requests, if appropriate, should be fully 
documented.  If any records are not 
obtained, inform the appellant of this 
fact, including what efforts were made to 
obtain the records.  Also inform the 
appellant what further action, if any, 
will be taken with respect to his claim 
for compensation.  Allow an appropriate 
period of time within which to respond.

3.  Request the appellant's medical and 
adjudication records from the Social 
Security Administration.  Associate all 
correspondence and any records received 
with the claims file.  Continue to 
request these records, either until the 
records are obtained or it is reasonably 
certain that the records do not exist or 
that further efforts to obtain the 
records would be futile.  All efforts to 
obtain these records should be fully 
documented, and the Social Security 
Administration should provide a negative 
response if records are not available.

4.  Obtain the appellant's complete 
medical records from the VA facilities in 
Madison, Wisconsin, and Kansas City, 
Kansas, for all psychiatric outpatient 
treatment and hospitalization from 1969 
to the present.  Continue to request 
these VA records, either until the 
records are obtained or it is reasonably 
certain that the records do not exist or 
that further efforts to obtain the 
records would be futile.  All efforts to 
obtain VA records should be fully 
documented, and the VA facility must 
provide a negative response if records 
are not available.

5.  If, and only if, additional medical 
evidence is obtained pursuant to the 
above that is pertinent to the issue 
(i.e., reflects psychiatric treatment, 
complaints, and/or diagnoses), then 
schedule the appellant for another VA 
examination with two psychiatrists so 
that further opinion can be obtained that 
would reflect consideration of the 
additional evidence.  Provide the claims 
file to the examiners for review.

The examiners should conduct any and all 
testing necessary.  The examiners should 
confer and render a medical opinion as to 
whether the appellant currently meets the 
criteria for diagnosis of PTSD and, if 
so, whether this condition is related to 
his military service.  The examiners are 
referred to the service medical records 
showing diagnosis of schizoid 
personality, a 2000 letter from a VA 
treating psychiatrist, and the 2002 VA 
examination report.  If an opinion cannot 
be rendered with any degree of medical 
certainty, this must be stated in the 
report.  

6.  Then, after ensuring any VA 
examination report ordered (if necessary) 
is complete and addresses the questions 
asked, readjudicate the claim.  If any 
such action does not resolve it, issue 
the appellant and his attorney a 
supplemental statement of the case.  The 
SSOC must contain notice of all relevant 
actions taken on the claim for benefits, 
to include citation to either the VCAA 
statutes and/or the implementing 
regulations.  An appropriate period of 
time should be allowed for response.

Thereafter, the case should be returned to this Board for 
further appellate review, if in order.  The purpose of this 
remand is to comply with governing adjudicative procedures.  
The Board intimates no opinion, either legal or factual, as 
to the ultimate disposition of the remanded issue.  The 
appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  This claim 
must be afforded expeditious treatment.  

No action is required of the appellant until further notice 
is obtained.  However, the Board takes this opportunity to 
advise the appellant that the conduct of the efforts as 
directed in this remand, as well as any other development 
deemed necessary, is needed for a comprehensive and correct 
adjudication of his claim.  The appellant's cooperation in 
VA's efforts, including reporting for any scheduled VA 
examination, is both critical and appreciated.  


	                  
_________________________________________________
	G. H. SHUFELT
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


